Exhibit 10.1
 
Cosi, Inc.
 
Consulting Agreement
 
THIS CONSULTING AGREEMENT (“Agreement”) is entered into effective as of the 22nd
of August, 2016 (the “Effective Date”), by and between Cosi, Inc., a Delaware
corporation (“Cosi”), and Patrick Bennett (“Mr. Bennett”).
 
Cosi and Mr. Bennett wish to confirm the terms and conditions upon which
Mr. Bennett agrees to provide services to Cosi as its Interim Chief Executive
Officer & President.
 
Accordingly, in consideration of the premises and for other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged and
agreed, Cosi and Mr. Bennett hereby agree as follows:
 
1. Duties.  Mr. Bennett agrees to carry out such duties as shall be reasonably
requested of him from time to time as Interim Chief Executive Officer &
President (“Interim CEO”) by the Board of Directors of Cosi (the “Board”). 
Mr. Bennett will be based primarily out of an office at Cosi’s headquarters
located in Boston, Massachusetts (the “Cosi Support Center”).
 
2. Compensation.  In consideration of the performance by Mr. Bennett of his
duties hereunder, Cosi shall pay or provide to Mr. Bennett the following
compensation, which Mr. Bennett agrees to accept in full satisfaction for his
services.
 
(a) Monthly Consulting Fee.  Cosi shall pay to Mr. Bennett, effective as of the
Effective Date, a monthly consulting fee in the gross amount of Fifteen Thousand
Dollars ($15,000), payable in two equal installments on the 1st and 15th of each
month during his engagement, pro rated for any partial month (based on a 30-day
month).
 
(b) Business Expenses.  Cosi shall promptly pay directly or reimburse Mr.
Bennett for all reasonable out-of-pocket business expenses incurred by
Mr. Bennett in connection with his performance of services hereunder, including,
without limitation, all travel, housing and other expenses incurred by Mr.
Bennett in connection with commuting to and working out of the Cosi Support
Center or other travel conducted by Mr. Bennett in his capacity as Interim CEO);
provided that all such expenses are properly documented in accordance with
policies adopted from time to time by Cosi.  Provided that the reimbursement
request and required documentation have been submitted to Cosi to allow for
timely processing, in no event will such payments or reimbursements be made to
Mr. Bennett later than the 15th day of March of Mr. Bennett’s taxable year next
following the taxable year in which Mr. Bennett incurs the expense.
 
(c) Other Compensation.  Cosi shall pay to Mr. Bennett such other compensation
for his services as Interim CEO as may be approved from time to time by the
Board and/or the Compensation Committee, as applicable.
 
3. Term; Termination.  The term of this Agreement and Mr. Bennett’s engagement
as CEO of Cosi shall commence as of the Effective Date and continue until the
earlier to occur of
 
 

--------------------------------------------------------------------------------

 
the date this Agreement and his engagement are terminated by either party in
accordance herewith or a replacement CEO is appointed.  The Board or Mr. Bennett
may terminate this Agreement and Mr. Bennett’s engagement at any time upon
written notice to the other.
 
4. Indemnification; D&O Coverage.  The Company will fully indemnify and hold
harmless Mr. Bennett from any liability arising out of or related to his
engagement as CEO to the same extent as an employee serving in the capacity of
the Company’s CEO & President, except those that are directly or indirectly
attributable to the willful misconduct or illegal acts of Mr. Bennett.  The
Company will cover Mr. Bennett under its D&O insurance policy to the same extent
as an employee serving in the capacity of the company’s CEO & President.
 
5. Independent Contractor.  Mr. Bennett is an independent contractor of Cosi. 
Mr. Bennett hereby assumes all liability for the payment of any and all amounts
due with respect to his compensation hereunder for social security, withholding,
income or similar requirements.  As an independent contractor, Cosi is under no
obligation to withhold any federal, state or other employment taxes from any
compensation paid to Mr. Bennett by Cosi, and Cosi will issue to Mr. Bennett an
annual 1099 Statement reflecting the fees paid to Mr. Bennett each year during
his engagement.
 
6. Cosi’s Obligations Upon Termination.  In the event Mr. Bennett’s engagement
hereunder is terminated for any reason, Cosi shall pay to him (or his estate)
his accrued but unpaid monthly consulting fees that are payable through the
effective date of termination as soon as administratively practicable following
termination of his engagement.
 
7. No Assignment.  Neither party may assign or delegate any of its or his
obligations hereunder, without the prior written consent of the other party,
which consent may be withheld by the other party in its or his sole discretion;
provided, however, that Cosi may assign this Agreement in connection with a
change in control or sale or other disposition of all or substantially all of
its assets (including, without limitation, by operation of law or otherwise).
 
8. Entire Agreement; Modification.  This instrument contains the entire
agreement of Cosi and Mr. Bennett with respect to its subject matter.  This
Agreement may be altered or amended or superseded only by an agreement in
writing, signed by both parties or by the party against whom enforcement of any
waiver, change, modification, extension or discharge is sought.  No action or
course of conduct shall constitute a waiver of any of the terms and conditions
of this Agreement, unless such waiver is specified in writing, and then only to
the extent so specified.  A waiver of any of the terms and conditions of this
Agreement on one occasion shall not constitute a waiver of the other terms and
conditions of this Agreement, or of such terms and conditions on any other
occasion.
 
9. Severability.  Mr. Bennett and Cosi hereby expressly agree that the
provisions of this Agreement are severable and, in the event that any court of
competent jurisdiction shall determine that any provision or covenant herein
contained is invalid, in whole or in part, the remaining provisions shall remain
in full force and effect and any such provision or covenant shall nevertheless
be enforceable as to the balance thereof.
 
 

--------------------------------------------------------------------------------

 
10. Binding Effect; Benefit.  This Agreement shall be binding upon and shall
inure to the benefit of Mr. Bennett and his administrators, executors, heirs and
permitted assigns, and Cosi and its successors and permitted assigns.
 
11. Notices.  Any notice required or permitted to be given under this Agreement
shall be in writing and shall be delivered by hand, by email or mailed by
certified mail, return receipt requested, postage prepaid, addressed as follows:
 


To Mr. Bennett:

Patrick Bennett
c/o Cosi, Inc.
294 Washington Street, Suite 510
Boston, MA  02108
Patrick.bennet@getcosi.com


 
To Cosi:

Cosi, Inc.
294 Washington Street, Suite 510
Boston, MA  02108
Attn:  General Counsel
vicki.baue@getcosi.com
 
or to such other address as a party hereto may designate to the other in writing
in accordance herewith.  Notices are effective upon actual receipt.
 
12. Counterparts; Facsimile Signatures.  This Agreement may be executed in
counterparts, each of which shall be considered, and shall have the force and
effect of, an original but all of which taken together shall constitute one and
the same instrument.  Signatures by facsimile or other similar electronic
transmission shall have the same force and effect as the original.
 
13. Governing Law.  The validity, interpretation and performance of this
Agreement shall be governed by and construed in accordance with the laws of the
State of Delaware, without regard to its principles of conflicts of law.
 


 
[signature page(s) follow]

--------------------------------------------------------------------------------

 
IN WITNESS WHEREOF, Cosi has caused this Agreement to be duly executed on its
behalf and Mr. Bennett has hereunder set his hand, all as of the Effective Date
set forth above.
 

  COSI, INC.          
 
By:
/s/ Jean Birch       Jean Birch       Chairman, Compensation Committee of the
Board             Date: September 6, 2016  

 
 
 
 
/s/ Patrick Bennett       Patrick Bennett       Interim Chief Executive Officer
& President             Date: September 6, 2016  

 
 
 
 



--------------------------------------------------------------------------------

 